Citation Nr: 0709985	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  73-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to restoration of a 10 percent rating for atrial 
fibrillation, retroactively effective to November 1, 1972.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active military service from February 1965 to 
February 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 1972 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which reduced the rating for the veteran's heart 
disorder from 10 percent to zero percent (i.e., 
noncompensable) - prospectively effective as of November 1, 
1972.  He perfected a timely appeal of that decision by 
filing a notice of disagreement (NOD) in January 1973 and, 
after receiving a statement of the case (SOC) in February 
1973, filing a timely substantive appeal (VA Form 1-9) in 
April 1973.  Inexplicably, though, the RO never certified his 
appeal to the Board.  This may have been because the RO had 
him reexamined in May 1973 and issued another rating decision 
in June 1973 - based on the results of that reexamination, 
confirming the decision to reduce his rating to the 
noncompensable level.  The RO then sent him a supplemental 
SOC (SSOC) later in June 1973 further explaining why his 
rating was being reduced.  In any event, after filing his 
current claim in November 2005 for an increased rating 
("re-evaluation" of his heart condition), followed by 
submission of a formal application in January 2006, the RO 
sent him another SSOC in July 2006 denying his request for a 
higher rating - but also acknowledging the RO had failed to 
forward his perfected appeal to the Board way back in 1973.

Because of that administrative oversight, the veteran's 
representative filed a motion in February 2007 to assign a 
1973 docket number.  See 38 C.F.R. § 20.900(c)(1) (2006).  
And the Board granted this motion in March 2007.

For all intents and purposes, the July 2006 SSOC treats the 
veteran's appeal as involving a claim for an increased rating 
- when, in actuality, for the reasons mentioned, his appeal 
of the RO's August 1972 decision concerned the reduction 
in his rating.  An appeal, as here, involving a reduction in 
a rating is entirely different from an appeal involving a 
claim for an increased (i.e., higher) rating, as there are 
special procedural due process requirements that must be 
complied with before a reduction may be imposed.  Indeed, the 
U.S. Court of Appeals for Veterans Claims (Court) has 
repeatedly held that, when an RO reduces a veteran's 
disability rating without following the applicable procedural 
regulations by giving him an opportunity to contest the 
reduction and be heard on this issue - or by impermissibly 
treating his reduction-in-rating claim as, instead, a claim 
for an increased rating and thereby placing the onus and 
burden of proof on him to show that a higher rating is 
warranted, rather than on VA to show that it was appropriate 
to reduce his rating, the reduction in his rating is void ab 
initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) 
and cases cited therein.  Thus, the issue on appeal is 
whether it was appropriate to reduce the rating for 
the veteran's heart disability as of November 1, 1972, not 
whether he is entitled to an increased rating for this 
condition.  So this issue will be the focus of this decision.

If, on the other hand, the veteran also believes he is 
entitled to an increased rating for his heart disorder 
(meaning a rating higher than even the 10 percent, if 
reinstated back to November 1, 1972), then he should file 
this specific claim at the RO, have it adjudicated on this 
specific basis and, if not granted, perfect another timely 
appeal to the Board.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction over an issue 
not yet adjudicated by the RO, unless it is inextricably 
intertwined with an issue on appeal).  Here, even the RO's 
erroneous adjudication of the veteran's claim for an 
increased rating in the July 2006 SSOC was on the premise 
that he was attempting to obtain a rating higher than 
0 percent, rather than the 10 percent he already may be 
entitled to have reinstated back to November 1, 1972.  So 
this is why that issue has not yet been considered by the RO.




FINDINGS OF FACT

1.  The RO complied with the applicable VA procedural due 
process requirements, as they existed in 1972, before 
prospectively reducing the disability rating for the 
veteran's heart disorder effective November 1, 1972.

2.  The veteran's 10 percent compensable rating for his 
atrial fibrillation had been in effect for less than five 
years at the time of the reduction.

3.  The competent medical evidence of record, however, in 
1972 and thereabouts, did not reflect sustained material 
improvement in this condition at the time of the reduction in 
rating.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor favor, the 
criteria are met for restoration of the 10 percent rating for 
the veteran's atrial fibrillation retroactively effective to 
November 1, 1972.  38 U.S.C.A. §§ 1155, 5112(b)(6) (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.105(e), 4.104, Diagnostic Code 
7012 (1972), §§ 3.102, 3.344(c), 4.1, 4.2, 4.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
redefined VA's duties to notify and assist the veteran in the 
development of a claim.  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 
and Supp. 2006), and the implementing VA regulations are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2006).

The RO decided to reduce the veteran's rating in the August 
1972 decision at issue based on the results of a June 1972 VA 
examination - which was scheduled to periodically assess the 
severity of his heart disorder.  And that VA medical 
evaluation and resulting RO decision obviously were many 
years prior to the enactment of the VCAA in November 2000, 
but the VCAA is nonetheless applicable to his claim since, as 
mentioned, his contestation of the reduction in his rating 
has remained pending before VA during the many years since; 
that is to say, his claim had not become final as of the 
effective date of the VCAA, so the VCAA must be considered.  
See 66 Fed. Reg. 45,629 (August 29, 2001); VA O.G.C. Prec. 
Op. No. 7-2003 (November 19, 2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The requirements apply to all five elements of a claim:  1) 
veteran status, 2) existence of a disability, 3) a connection 
between the veteran's service and the disability, 4) degree 
of disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Since, for the reasons and bases that will be discussed, the 
RO complied with the procedural due process requirements in 
effect in 1972 prior to reducing the veteran's rating, but 
the Board will nevertheless reinstate his prior 10 percent 
rating because sustained material improvement in his cardiac 
status was not shown, and make this restoration retroactive 
to when his rating was reduced on November 1, 1972, this 
represents a full grant of the benefit requested.  So there 
is no need to determine whether there has been compliance 
with the notice and duty to assist provisions of the VCAA 
because, even if for the sake of argument there has not been, 
this is merely inconsequential and, therefore, at most 
harmless error.  Cf., Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006) (both 
decisions discussing this concept when, for example, the 
veteran did not receive VCAA notice until after the initial 
adjudication of his claim).

Suffice it to say that a VCAA letter was sent to the veteran 
in January 2006, albeit concerning his purported entitlement 
to an increased rating (not reinstatement of a prior rating).  
That letter, however, still informed him of VA's duty to 
assist him with his claim, though in the wrong context, and 
the Board's grant of his claim, even in spite of that, 
eliminates any possible resulting harm.

Procedural History

Historically, the veteran was discharged from military 
service in February 1968.  His service medical records did 
not show any complaints, findings, or treatment for heart-
related ailments.  Only about three months later, however, in 
May 1968, he was admitted to a VA hospital after a civilian 
pre-employment examination disclosed he had atrial 
fibrillation.  The May 1968 discharge summary listed a 
diagnosis of primary atrial fibrillation and indicated he was 
cardioverted with Valium IV 25 mg.

An August 1968 RO decision granted service connection for the 
atrial fibrillation on the basis it was presumed to have been 
incurred in service.  See the modern-day presumptive statutes 
and regulations found at 38 U.S.C.A. §§ 1101, 1112, 1113 
and 38 C.F.R. §§ 3.307, 3.309(a).  The RO assigned an initial 
10 percent rating retroactively effective from May 13, 1968, 
and sent the veteran a letter in August 1968 notifying him of 
that decision and apprising him of his procedural and 
appellate rights.  He did not appeal that decision, including 
as it related to his initial rating, so that decision became 
final and binding on him based on the evidence then of 
record.  See 38 C.F.R. §§ 20.200, 20.1103 (2006).

An August 1969 RO decision reduced the veteran's rating to 
zero percent (noncompensable), retroactively effective as of 
November 1, 1969.  After receiving notification of that 
reduction, his July 1970 letter requested reconsideration of 
that decision, as he had been admitted for another episode of 
atrial fibrillation in the interim.

An August 1970 RO decision restored the 10 percent rating, 
effective as of July 22, 1970, the date of the veteran's 
inpatient admission.  The RO sent him a letter in August 1970 
informing him of that decision and apprising him of his 
procedural and appellate rights, and he again did not appeal, 
so that decision also became final and binding on him based 
on the evidence then of record.  See again 38 C.F.R. 
§§ 20.200, 20.1103 (2006).

This brings us to the August 1972 RO decision at issue - 
which again reduced the rating for the veteran's heart 
disorder to the noncompensable level, this time prospectively 
effective as of November 1, 1972.

Applicable Laws and Regulations

The requirements of 38 C.F.R. § 105(e) were substantially 
more abbreviated in 1972 than they are now.  In instances 
where a reduction in rating was considered warranted and the 
reduction would reduce or discontinue compensation payments 
then currently being made, a rating action was required.  
Further, the effective date of the reduction would be the 
last day of the month in which the 60-day period from the 
date of notice to the payee expired.  The veteran was to be 
notified at his last known address and furnished detailed 
reasons for the reduction, and given 60 days for the 
presentation of additional evidence.  See 38 C.F.R. 
§ 3.105(e) (1972).

As already explained, the August 1972 RO decision was the 
rating action in question that reduced the rating for the 
veteran's heart disorder from 10 percent to the 
noncompensable level (of 0 percent).  And records show the RO 
properly notified the veteran of the pending reduction in the 
August 1972 letter, which also correctly indicated he had 60 
days to contest the reduction and be heard on this issue by 
submitting additional evidence showing his rating should not 
be reduced.  And his rating was not actually reduced until 
after this requisite 60 days to respond, keeping in mind the 
reduction was prospective and did not take effect until 
November 1, 1972.  Thus, the RO complied with the procedural 
due process requirements for reducing the veteran's rating, 
and neither he nor his representative contends otherwise.  
Therefore, the determinative issue is the propriety of the 
reduction.

The provisions of 38 C.F.R. § 3.344 were essentially the same 
in 1972 as they are today.  The requirements for a reduction 
in the evaluation for disabilities in effect for five years 
or more are set forth at 38 C.F.R. § 3.344, which require 
that only evidence of sustained material improvement that is 
reasonably certain to be maintained, as shown by full and 
complete examinations, can justify a reduction.  If there is 
any doubt, the rating in effect will be continued.  See Brown 
v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation 
also provides that, with respect to other disabilities that 
are likely to improve, namely those in effect for less than 
five years, reexaminations disclosing improvement will 
warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  The 
duration of a rating is measured from the effective date 
assigned to a rating until the effective date of the actual 
reduction.  See Brown, supra.

Since the veteran's rating had previously been reduced to 
noncompensable and later reinstated to 10 percent, the 
effective date of that most recent 10 percent rating was July 
22, 1970.  So at the time of the effective date of the 
reduction currently on appeal, November 1, 1972, his 10 
percent rating had been effect for less than five years.  
Thus, 38 C.F.R. § 3.344(a) and (b) are not applicable in this 
instance.

Even so, it still must be determined that an improvement in 
the veteran's disability had actually occurred and that such 
improvement actually reflected an improvement in his ability 
to function under the ordinary conditions of life and work.  
See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown, 5 Vet. App. 
at 420-22; Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  Further, in any rating reduction case VA must 
ascertain, based upon a review of the entire recorded history 
of the condition, whether a preponderance of the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such a change are based upon 
thorough examinations.  See Brown at 420-421.



The Board emphasizes that, a rating reduction case focuses on 
the propriety of the reduction, and is not the same as an 
increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 
282, 286 (1991).  In considering the propriety of a 
reduction, the Board must focus on the evidence available to 
the RO at the time the reduction was effectuated, although 
post-reduction medical evidence may be considered in the 
context of evaluating whether the condition had demonstrated 
actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 
277, 281-282 (1992).

When the RO decided to reduce his rating, the veteran's heart 
disorder was evaluated in part under 38 C.F.R. § 4.104, 
Diagnostic Code 7012 (1972), which indicated a 10 percent 
rating was to be assigned for permanent auricular 
fibrillation.  And 10 percent was the only rating assignable 
under that diagnostic code provision.  His disability, 
alternatively, could have been evaluated under Code 7010 for 
paroxysmal auricular flutter - which, in turn, was rated as 
paroxysmal tachycardia under Code 7013.  And a 10 percent 
rating under Code 7013 required infrequent attacks.  Code 
7011, for paroxysmal auricular fibrillation, also referenced 
Code 7013 for paroxysmal tachycardia, so also warranted a 10 
percent rating for infrequent attacks.

After consideration of this veteran's long-standing appeal 
and the evidence of record in or about the relevant time at 
issue, 1972, the Board will give him the benefit of the doubt 
and conclude his 10 percent rating should not have been 
reduced as of November 1, 1972.  So he is entitled to have 
this rating reinstated retroactive to that date.

The evidence underlying the August 1972 rating action was 
insufficient to establish sustained improvement under the 
ordinary conditions of life.  And when, as here, there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
the veteran is given the benefit of the doubt - including in 
this specific instance as it concerns the severity of his 
heart disorder in 1972.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).

The rating criteria, both then and now, require VA to 
evaluate a disability consistent with its history.  38 C.F.R. 
§ 4.1 (2006).  The May 1968 VA discharge summary shows that, 
when the veteran presented for admission, he was 
asymptomatic, as he denied any shortness of breath, chest 
pain, or heart consciousness.  And on initial examination, 
his heart was not enlarged, but an EKG showed atrial 
fibrillation with rapid ventricular response.  
Catheterization showed no heart disease.  Cardioversion was 
induced by Valium IV 25 mg.  At a June 1968 follow-up 
consultation, he had normal sinus rhythm.

At his June 1969 VA examination, the veteran's heart 
manifested no abnormalities, but his EKG again was abnormal 
similar to left ventricular disease that presented as aortic 
stenosis.  The examiner noted the veteran was not on 
medication at that time and diagnosed history of atrial 
fibrillation, abnormal EKG etiology unknown.  Keep in mind, 
though, the veteran subsequently was admitted for inpatient 
treatment in July 1970.  The report noted that he had last 
manifested normal sinus rhythm in December 1969; he had been 
off Digoxin since December 1970 and was asymptomatic after 
then.  Objective physical examination revealed a heart rate 
of 120 and irregular, varying S1 with no murmurs or gallops.  
The veteran was cardioverted electrically and started on 
Quinidine to try and maintain prolonged sinus rhythm.  The 
discharge diagnosis was atrial fibrillation, etiology 
unknown.

The June 1972 VA examination report - which the RO used as 
the primary basis for reducing the veteran's rating, notes 
that physical examination had revealed no abnormalities; his 
chest X-ray was negative, with a notation that his heart was 
not enlarged, and his EKG was within normal limits.  The 
report also noted that he was on daily medication for his 
condition, but the examiner's notation of the name of the 
medication is illegible.  In any event, the August 1972 
rating decision at issue that reduced his rating to 0 percent 
- again, on the basis of the results of that VA medical 
evaluation, made no mention of the fact that he was still 
taking medication daily for treatment of his heart disorder.  
That rating action only mentioned that atrial fibrillation 
was not found at the last examination.



In an October 1972 letter in response to the RO's August 1972 
letter informing him that his rating would be reduced as of 
November 1, 1972, the veteran reiterated that he was still 
taking medication (Quinidine) four times a day to treat his 
heart disorder.  He also later asserted in his January 1973 
NOD that he had encountered difficulty obtaining employment 
because of his diagnosed condition, mentioning for example 
that he had failed pre-employment physical examinations 
because of his heart ailment.  Moreover, in his April 1973 VA 
Form 1-9, he again pointed out that he was still on 
Quinidine.  So the RO had him re-examined in May 1973.  
The report of that May 1973 VA re-examination indicated 
atrial fibrillation was not found during that evaluation, and 
a chest X-ray showed normal heart size.  But again, it was 
also noted the veteran was still taking Quinidine Sulfide.

The Board finds that the totality of the contemporaneous 
medical evidence of record in or about 1972 did not 
definitively show the veteran's atrial fibrillation had 
improved to the point where continuous medication was not 
required to control it.  Granted, the results of his June 
1972 and May 1973 VA examinations were mostly unremarkable in 
showing relevant symptoms, the fact remains that it is 
reasonably certain he was still required to take medication 
on a daily basis (and several times each day at that) to 
prevent an exacerbation of his symptoms and maintain his 
heart in normal sinus rhythm and to keep active episodes to a 
minimum.  Further, the documented history at that time was 
that, when off the medication, he rather quickly became 
symptomatic, as had recently occurred in 1970, even requiring 
hospitalization for further observation and clinical work-up.  
He also had been denied civilian jobs for fear of problems 
arising from his heart disorder.

Consider also that a more recent June 1979 letter from the VA 
Medical Center (VAMC) in Albany, NY, informed the RO that the 
veteran had been treated there since 1970 - so for nearly 
that entire decade, including dating back to the relevant 
time at issue, for episodic atrial fibrillation of unknown 
cause, although he was otherwise healthy.  As well, he was 
maintained on Digoxin 0.25 mg and Quinidine 300 mg four times 
a day.  There is a lapse of evidence from June 1979 until 
2001.

The most recent records on file are from Glen Falls Hospital.  
A March 2001 discharge summary reflects that the veteran's 
atrial fibrillation had previously been treated with 
Quinidine and Digoxin, and that the condition had apparently 
been under good control until he presented after developing 
palpitations due to his having been startled by the 
unexpected appearance of his wife at the top of a flight of 
stairs.  The EKG in the emergency room showed atrial 
fibrillation with rapid ventricular response rate and non-
specific ST-T wave abnormalities.  The diagnosis was 
"recurrent" atrial fibrillation, meaning the veteran's 
associated symptoms - even if not always present, always at 
some point return.  The treating physician discontinued the 
Quinidine and Digoxin and started the veteran on Sotalol, 
if needed to maintain normal sinus rhythm.

A January 2002 discharge summary prepared at Glen Falls notes 
the veteran's atrial fibrillation had improved on Amiodone, 
and that he had an episode of ventricular tachycardia while 
on Sotalol.  The final diagnostic impression of the examiner 
noted the veteran's atrial fibrillation appeared under 
control.

At his January 2006 VA examination, the veteran told the 
examiner that he had experienced four to five episodes of 
atrial fibrillation since 1968, and that over the years his 
condition had been intermittent with remissions, but that he 
required continuous medication.  He also told the examiner 
that a battery of cardiac tests had shown negative results.  
The examiner indicated that diagnostic tests done for the 
January 2006 examination showed a left ventricular function 
higher than 50 percent, and that the veteran's heart was 
larger than normal.  The examiner diagnosed paroxysmal atrial 
fibrillation and CAD, indicating the condition did not impact 
the veteran's daily activities.



The short-term medical history in 1972 simply did not clearly 
show sustained improvement in the veteran's heart condition, 
as opposed to merely what amounted to temporary improvement.  
His symptoms wax and wane and have continued to do this 
during the many years since.  The fact that he required daily 
medication (and, again, several times each day) to maintain 
regular sinus rhythm tends to show permanent atrial 
fibrillation.  And this level of impairment was rated as 10-
percent disabling - not noncompensable, under the 
regulations in effect in 1972.  See  38 C.F.R. §§ 4.3, 4.7, 
4.104, Diagnostic Code 7012 (1972).

Accordingly, the Board finds that the disability rating 
reduction effectuated by the August 1972 decision was not in 
accordance with the requirements of § 3.344(c), and that 
giving the benefit of the doubt to the veteran the 10 percent 
rating for his atrial fibrillation must be reinstated 
retroactive to the date it was reduced - November 1, 1972.


ORDER

The claim for restoration of the prior 10 percent rating for 
atrial fibrillation as of November 1, 1972, is granted, 
subject to the laws and regulations governing the payment of 
VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


